t c memo united_states tax_court michael vetrano and patricia vetrano petitioners v commissioner of internal revenue respondent docket no filed date john r crayton for petitioners keith l gorman for respondent memorandum findings_of_fact and opinion whalen judge respondent determined the following deficiencies in and penalties with respect to mr michael vetrano’s federal_income_tax for and year deficiency fraud_penalty dollar_figure dollar_figure big_number - - respondent also determined the following deficiency and penalty with respect to petitioners’ federal_income_tax for year deficiency fraud_penalty dollar_figure dollar_figure the issues for decision are whether mr vetrano referred to herein as petitioner earned unreported net_income in and from his business of dealing in used automobile parts whether petitioner is subject_to self-employment_tax with respect to the unreported income from his automobile parts business whether returns at issue are subject_to the fraud_penalty under sec_6663 and if so whether some part of the underpayment for is due to the fraud of mrs patricia vetrano and whether mrs patricia vetrano is eligible for relief as an innocent spouse under sec_6015 or former sec_6013 unless stated otherwise all section references in this opinion are to the internal_revenue_code as in effect during the years in issue findings_of_fact petitioners are husband and wife they filed separate returns for and and a joint_return for mrs vetrano’s separate returns for and are not at issue in this proceeding at the time they filed the instant petition petitioners resided in sicklerville new jersey petitioner is a bricklayer his returns for and report wages of dollar_figure and dollar_figure respectively that appear to be from employment as a bricklayer circa he entered into the business of dealing in used automobile parts petitioner’s and income_tax returns include schedules c profit or loss from business or profession that report income and deductions from an automobile parts sales business operating under the name b d auto parts the schedules c report the following income and deductions b d auto parts gross_receipts or sales dollar_figure dollar_figure cost_of_goods_sold -big_number --96 gross_profit big_number big_number deductions car and truck expenses big_number big_number office expense utilities and telephone total deductions big_number big_number net_profit_or_loss big_number big_number petitioners’ returns for and were prepared by a public accountant mr dennis f judge q4e- during the years in issue through petitioner received payroll checks from bmap corp also known as bill murray auto parts referred to herein in as bmap and another business anastasi brothers corp that are reflected on forms w-2 wage and tax statements issued to petitioner the forms w-2 report wages in the following amounts bmap dollar_figure dollar_figure dollar_figure anastasi bros corp dollar_figure -q- -q- dollar_figure big_number big_number the above amounts are reported on mr vetrano’s separate returns for and and petitioners’ joint_return for during the years in issue petitioner’s income was derived principally from his automobile parts business he did little or no work as a bricklayer petitioner received the following nonpayroll payments from bmap and four other entities total bmap cash dollar_figure dollar_figure dollar_figure dollar_figure checks nonpayroll big_number big_number big_number subtotal big_number big_number big_number big_number sing-sing -0- -o- gerre tran sec_280 -o- richman sons -0- -o- camden city probation --0- --0- big_number big_number total big_number big_number big_number the above payments are not reported on petitioner’s separate returns for and or petitioners’ joint_return for petitioner maintained no books_and_records for his automobile parts business bmap supplies automobile parts to remanufacturers and rebuilders on a wholesale basis it does not sell automobile parts to the general_public during the years in issue bmap published one or more price lists of the automobile parts that it would purchase and the amount that it would pay for each automobile part on the list petitioner obtained automobile parts listed on bmap’s price list principally from junk yards and delivered them to bmap bmap paid petitioner the amount set forth on its price list for each of the automobile parts that it received from petitioner bmap did not require petitioner to produce receipts for the automobile parts that he sold to bmap or to establish his cost in any way after petitioner received a payment from bmap either in cash or -- - by check petitioner was not obligated to account to bmap for the money and there was no restriction or limitation on petitioner’s use of the money he was free to use the money received from bmap in any way he wished petitioner married mrs patricia vetrano in during she was employed at a racetrack in atlantic city new jersey she received a form_w-2 from the atlantic city racing association for that reports wages of dollar_figure this amount was reported on petitioners’ joint_return for petitioner was previously married to ms teresa a simone he had two children from that marriage he was divorced from ms simone pursuant to a divorce action that was commenced in in the new jersey superior court family part chancery division by order dated date the divorce court ordered him to pay dollar_figure per week to ms simone as child_support for his two children for several years thereafter including during the years in issue petitioner and ms simone engaged in litigation over the amount of child_support that petitioner would have to pay and various other matters from time to time in that litigation petitioner was required to document his income by submitting pay stubs and other financial information including bank statements to the divorce court - j- on or about may and date mr vetrano filed case information statements with the divorce court both statements include the following income information last year’s income your sec_1 gross earned_income in calendar_year dollar_figure unearned_income same year big_number total income taxes paid on above income inc fed state f i c a and s u i1 big_number net_income big_number petitioner’s return for reports wages of dollar_figure taxable interest of dollar_figure a state tax_refund of dollar_figure and unemployment_compensation of dollar_figure as to petitioner’s income for the case information statements submitted to the divorce court suggest that petitioner was receiving gross wages from bmap of dollar_figure per week during the years in issue petitioner and his wife deposited only a few of the checks that petitioner received from bmap the following schedule shows the total number of checks that petitioner received from bmap the aggregate dollar amount of those checks the aggregate dollar amount of the checks that were cashed and the aggregate dollar amount deposited into an account maintained by either one of them year no of checks total received amount cashed amount deposited dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number during the years in issue mrs vetrano knew that petitioner’s income was derived principally from his automobile parts business she was also aware of the payments that he received from bmap she played a role in negotiating the checks that petitioner received from bmap during and she signed or countersigned checks in the aggregate amounts of dollar_figure and dollar_figure respectively during she also cashed checks in the aggregate dollar amount of dollar_figure at the race track where she was employed finally during she signed a check in the amount of dollar_figure and deposited it into a bank account that she maintained at mid atlantic bank mrs vetrano handled the couple’s household finances she made deposits into the separate checking accounts maintained by herself and her husband and she signed checks drawn on both accounts to pay household expenses the deposits that she made into the couple’s separate checking accounts consisted mostly of cash and were in amounts that approximated the couple’s monthly bills she obtained the cash for her monthly deposits by cashing her own payroll checks and by asking petitioner for cash --- - on date mrs vetrano and petitioner executed a residential_loan application to the meridian mortgage corp for a mortgage loan in the principal_amount of dollar_figure to purchase a home as joint_tenants the application states that petitioner’s base empl income was dollar_figure per month the application also states that the couple had liquid_assets principally two bank accounts of dollar_figure and owned two other real properties with an aggregate market_value of dollar_figure a second residential_loan application that mrs vetrano and petitioner executed on date provides similar information apparently the mortgage loan was approved and petitioners purchased the property one of the two other real properties listed on the loan application was sold on or about date and the proceeds were divided between mr vetrano and his former spouse the record does not disclose what happened to the other real_property listed on the loan application in date petitioners sought to refinance the above mortgage loan in that connection a credit agency credit lenders service agency inc asked petitioners to explain certain information regarding mr vetrano’s payment of child_support that appeared on a derogatory credit history mrs vetrano corresponded with a representative -- - of credit lenders service agency inc regarding the matter and explained my husband at that time was in the process of having his support order reduced his lawyer was holding an escrow account of dollar_figure for his support support was reduced from dollar_figure to dollar_figure per week this money is paid weekly thru his employer - paid directly to camden county probation dept and to date he is paid as stated by new court order patricia a vetrano she also sent a copy of mr vetrano’s divorce decree to the credit agency as mentioned above the returns at issue do not report the payments that petitioner received from bmap and four other entities in the aggregate amounts of dollar_figure dollar_figure and dollar_figure composed primarily of the nonpayroll checks and cash issued to petitioner by bmap for the sale of automobile parts each of the returns lists petitioner’s occupation as brick layer none of the returns states that petitioner was engaged in the automobile parts business the subject returns were prepared for petitioners by mr dennis judge who had also prepared petitioners’ and returns as mentioned above petitioner’s and returns included schedules c for his automobile - li - parts business operating under the name b d auto parts mr judge did not know that petitioner had engaged in the automobile parts business during the years in issue nor did he know of the unreported income earned by petitioner from that business until the subject returns were audited when respondent’s agent asked mr judge about the checks that petitioner had received from bmap mr judge said that he would obtain an explanation of those items from his client subsequently he advised the agent that the checks were cash advances shortly after that mr judge withdrew his representation of petitioners and another individual mr kenneth federman undertook petitioners’ representation initially mr federman asserted that the checks had been issued to petitioner in the course of his automobile parts business and the net profit of the business was reflected in the forms w-2 issued to petitioner by bmap later mr federman withdrew that assertion and petitioners offered no other explanation of the cash and checks paid to petitioner by bmap during the audit mr federman provided respondent’s agent with a list that he said was a list of vendors from whom petitioner purchased the used automobile parts respondent’s agent contacted each of the vendors by a letter requesting confirmation of the vendor’s transactions with petitioner the agent received responses from the vendors each of which stated that the vendor did not have any knowledge of michael vetrano respondent’s agent treated the unreported income summarized above as gross_income from petitioner’s automobile parts business in the absence of any records regarding petitioner’s cost of goods respondent’s agent allowed petitioner a cost of goods equal to percent of gross_receipts this amount is based upon industry standards for a used automobile parts business respondent’s agent also allowed certain other expenses that petitioner substantiated during the audit and applied the self-employment_tax to the net_income from the business the adjustments and the self-employment_tax determined in the subject notices of deficiency are as follows adjustments to income used auto parts gross_receipts dollar_figure dollar_figure dollar_figure used auto parts cost of sales --big_number -big_number --144 used auto parts other expenses -big_number -big_number -big_number self-employment_tax deduction -big_number -big_number -big_number total adjustments big_number big_number big_number self-employment_tax big_number big_number big_number after the respondent’s agent began auditing petitioners mr vetrano transferred title to the couple’s marital residence a cadillac anda ford truck from joint_ownership to mrs vetrano opinion petitioners advance two positions in their posttrial brief first they contend that mr vetrano had no unreported income from bmap second they contend that mrs vetrano is eligible for relief as a so-called innocent spouse under former sec_6013 or sec_6015 the issues that we decide in this opinion involve petitioners’ contention that mr vetrano had no unreported income from bmap two preliminary observations are appropriate first in their posttrial brief petitioners do not contend that the period of limitations on assessments under sec_6501 expired before respondent issued either of the notices of deficiency the petition asserts that the period of limitations on assessments under sec_6501 a had expired with respect to petitioner’s separate and returns before the notice_of_deficiency was issued petitioners did not address this issue in their posttrial brief and thus we consider it waived or abandoned see 100_tc_367 petitioner has not pursued this line of objection on brief and we consider it abandoned 84_tc_693 on numerous occasions we in essence have defaulted or dismissed issues for failure to brief them generally we have accomplished this result by considering the issue waived or conceded affd without published opinion 789_f2d_917 4th cir 22_tc_593 petitioners in their brief do not argue anything about transferee_liability and although they do not expressly abandon the issue of transferee_liability we presume they no longer press it stonegate of blacksburg inc v commissioner tcmemo_1974_213 since petitioner did not consider this issue in either its original or reply briefs we consider it to have been conceded second petitioners’ entire argument concerning the unreported income issue is directed toward the payments that petitioner received from bmap petitioners raise no defense concerning the payments that petitioner received from the four other entities sing-sing gerre trans richman sons and camden city probation that are identified in the notices of deficiency accordingly we hereby sustain respondent’s determination as to the payments received from those entities -- - as to petitioners’ position that mr vetrano had no unreported income from bmap petitioners make three assertions first they acknowledge that mr vetrano received payments from bmap in the amounts determined by respondent but they assert that these payments were not income to him but advances made by his employer to purchase used auto parts on behalf of his employer they also suggest that mr vetrano received the payments as agent for bmap according to petitioners an employee who is given cash by his employer to purchase auto parts for his employer does not receive income when he is given that cash while mr vetrano could be adjudged stupid for cashing checks made out to him in order to secure the currency needed to buy auto parts for bmap the evidence does not establish that these disbursements were income to him in fact the evidence establishes that these were non-income disbursements made by bmap to one of there sic employees second petitioners assert that mr vetrano simply took the funds provided by bmap and used them to purchase the automobile parts supplied to bmap they assert it is clear that mr vetrano was a paid employee of bmap and purchasing parts for bmap at a cost reflected as a purchase expense on the books of bmap as we understand it petitioners are asserting that the amount that mr vetrano paid for each of the automobile parts supplied to bmap and -- - the amount received from bmap for each such part are the same third petitioners assert that respondent failed to offer a rational basis for the deficiency and that the notices of deficiency are therefore arbitrary and unreasonable and thus lack a presumption of correctness as authority for this assertion petitioners cite 932_f2d_1128 5th cir and 73_tc_394 addressing the last point first we reject petitioners’ assertion that the subject notices of deficiency are arbitrary and unreasonable and lack a presumption of correctness because respondent failed to offer a rational basis for the deficiency generally a taxpayer bears the burden of proving that the commissioner’s determination_of_a_deficiency is erroneous see rule a all rule references are to the tax_court rules_of_practice and procedure the cases cited by petitioners involve notices of deficiency in which the commissioner had determined that the taxpayers had realized unreported income see portillo v commissioner supra pincite jackson v commissioner supra pincite in the first case the court found the notice arbitrary and excessive because the commissioner had introduced no evidentiary foundation linking the taxpayer to the unreported income see portillo v commissioner supra pincite in the second case the court found the notice arbitrary and excessive because the commissioner’s own evidence convinced the court that the commissioner’s determination was arbitrary see jackson v commissioner supra pincite this is not such a case in this case the testimony of the principal of bmap mr gartland proves that bmap paid the subject amounts to petitioner and petitioners have acknowledged in their posttrial brief that mr vetrano engaged in the automobile parts business and received the payments from bmap thus in this case there is ample evidence linking the subject payments to petitioners in their first assertion petitioners seem to be arguing that mr vetrano functioned as a conduit through which his employer bmap acquired automobile parts from various junk dealers during the years in issue with the result that the payments he received from bmap are not taxable_income to him petitioners do not clearly explain the legal basis for this position and they cite no cases in support thereof we would agree that a taxpayer need not treat as income moneys which he did not receive under a claim of -- - right which were not his to keep and which he was required to transmit to someone else as a mere conduit see 56_tc_530 affd 492_f2d_286 7th cir see also stevens bros miller-hutchinson co v commissioner 24_tc_953 5_tc_691 parker v commissioner tcmemo_1985_263 on the other hand if a taxpayer receives moneys under a claim of right and without restriction or limitation as to the disposition of the moneys then the taxpayer has received taxable_income even though it may still be claimed that he is not entitled to retain the money and even though he may be liable to restore its equivalent see 286_us_417 our problem with petitioners’ conduit argument is that the facts do not support it neither petitioner’s nor mr gartland’s testimony establishes a restriction or limitation on petitioner’s use of the money received from bmap there was no requirement that petitioner account to bmap or any other person for the funds paid_by bmap and we find no agreement between petitioner and bmap restricting petitioner’s use of the funds to purchase automobile parts for delivery to bmap neither the testimony of petitioner nor that of mr gartland establishes that petitioner received the subject payments as a conduit based upon all of the facts and circumstances of this case we find that petitioners received the subject payments from bmap under a claim of right with no restriction or limitation on their use of the funds our conclusion that the subject payments constitute taxable_income to petitioner is not based upon his status as an employee of bmap or as an independent_contractor the subject payments are taxable_income to mr vetrano regardless of whether his status is that of an employee or that of an independent_contractor this is so because in either event he received the funds without restriction or limitation as to their disposition petitioner’s second assertion is that he paid junk dealers the amount specified on bmap’s price list for the automobile parts supplied to bmap according to petitioner’s testimony he did not attempt to buy any parts for less than the amount specified on bmap’s price list petitioner testified as follows q well i’m saying is you would try to get the parts as cheaply as you could correct a you have price lists from bmap that you went and i went and had to pay for that i went and paid for that price whatever he had on that list i paid for the price because i worked for him he wanted me to get as much material as possible so what i did i went - - out and i went by that list whatever that list said i went and got i didn’t try to get it cheaper i had to be responsible for bmap bmap was my responsibility he was paying me to go get the parts so i went through the price list and i paid what was on that list we cannot accept the assertion that petitioner paid the amount set forth in bmap’s price list for every automobile part he supplied to bmap during the years in issue petitioners introduced no books_and_records for mr vetrano’s automobile parts business and nothing in the record corroborates petitioner’s testimony we find petitioner’s testimony incredible and not worthy of belief in this connection we note that even the schedules c filed with petitioner’s own tax returns for and show a profit margin of approximately percent accordingly we sustain respondent’s determination that petitioner received unreported income from bmap employee versus independent_contractor as mentioned above it 1s unnecessary to determine whether petitioner was an employee or an independent_contractor in order to resolve the issue of whether mr vetrano realized unreported income during the years at issue however it is necessary to decide that issue in order to redetermine whether petitioners are liable - for self-employment_tax this is a factual question see 89_tc_225 affd 862_f2d_751 9th cir 63_tc_621 petitioners rely upon the vague and self-serving testimony of mr vetrano and mr gartland and on the fact that bmap issued payroll checks and forms w-2 to mr vetrano in their testimony at trial petitioner and mr gartland simply label petitioner as an employee there is nothing in their testimony or in the record of this case to show that with respect to his earning of the unreported income mr vetrano was an employee of bmap under the usual common-law rules applicable in determining the employee- employer relationship see eg revrul_87_41 c b for example there is no evidence that bmap mr gartland or any other person had the right to control petitioner’s activities in any fashion there is no evidence that petitioner was obligated to devote any of his time to bmap bmap supplied no equipment training office space or expense reimbursements to petitioner indeed neither petitioner nor mr gartland was able to explain how petitioner’s alleged salary payments were computed accordingly we conclude that petitioner was an independent_contractor subject_to self-employment_tax fraud_penalty respondent determined that petitioner fraudulently omitted income from his individual and returns on which there are underpayments of dollar_figure and dollar_figure respectively respondent determined that the entire underpayment for each of the years and is attributable to fraud therefore respondent determined that petitioner is liable for civil_fraud penalties under sec_6663 of dollar_figure and dollar_figure respectively respondent also determined that petitioners fraudulently omitted income from their joint return on which there is an underpayment of dollar_figure as to respondent also determined that the entire underpayment is attributable to fraud and that some part of the underpayment is due to the fraud of both petitioners therefore respondent determined that petitioners are both liable for a civil_fraud penalty under sec_6663 of dollar_figure for sec_6663 provides that if any part of an underpayment is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud the commissioner bears the burden of proving by clear_and_convincing evidence an underpayment exists and - - some portion of the underpayment is attributable to fraud see sec_7454 rule b 96_tc_858 affd 959_f2d_16 2d cir the term underpayment is defined in sec_6664 as the amount by which any_tax imposed by this title exceeds the excess of the sum of a the amount shown as the tax by the taxpayer on his return plus b amounts not so shown previously assessed or collected without assessment over the amount of rebates made the commissioner must establish fraud with respect to the taxpayer’s return for each taxable_year see 53_tc_96 ajf transp consultants inc v commissioner tcmemo_1999_16 if the commissioner establishes that any portion of the underpayment is attributable to fraud then the entire underpayment is treated as attributable to fraud unless the taxpayer establishes by a preponderance of evidence that it is not attributable to fraud see sec_6663 in the case of a joint_return the fraud_penalty shall not apply to a spouse unless some part of the underpayment is due to the fraud of that spouse see sec_6663 to prove fraudulent intent the commissioner must show that the taxpayer intended to evade tax believed to be owing by conduct intended to conceal mislead or -- - otherwise prevent the collection of such tax see recklitis v commissioner 1t1t c 80_tc_1111 the existence of fraud is a question of fact to be resolved upon consideration of the entire record see dibleo v commissioner supra pincite 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud will never be imputed or presumed but must be affirmatively established by clear_and_convincing evidence see 55_tc_85 because direct proof of a taxpayer’s fraudulent intent is rarely available fraud may be shown by circumstantial evidence see 79_tc_995 affd per curiam 748_f2d_331 6th cir a taxpayer’s entire course of conduct may establish the requisite fraudulent intent see 56_tc_213 otsuki v commissioner supra pincite over the years courts have developed a nonexclusive list of factors that demonstrate fraudulent intent these badges_of_fraud include understating income see 348_us_121 94_tc_654 inadequate - - books_and_records see 301_f2d_484 5th cir affg tcmemo_1959_172 false entries on or alterations of documents see 317_us_492 failure_to_file tax returns see id implausible or inconsistent explanations of behavior see 75_tc_1 concealment of income or assets see 796_f2d_303 9th cir affg tcmemo_1984_601 dealing in cash and failure to cooperate with tax authorities see id pincite respondent argues that mr vetrano’s conduct exhibit the following badges_of_fraud vetrano engaged in a 3-year pattern of under- stating income he took steps to cover up the source of his income he dealt in cash to avoid scrutiny of his finances he structured his affairs to avoid making records the effect of which was to mislead or conceal he failed to keep adeguate and accurate records not only did vetrano fail to cooperate with tax authorities in computing his correct income he deliberately misled the examining agent by having his representative supply a false list of suppliers to him he willingly defrauded others and was dishonest in business and personal transactions particularly with respect to statements made in the new jersey court which was adjudicating his divorce from teresa vetrano he possessed sufficient education and knowledge of his duty to report income he provided implausible and false explanations such as that he was not in the auto parts business but was a bricklayer when he admittedly had earned no income from through - - at that profession finally he admittedly transferred title to his home and vehicles from joint_ownership to single ownership by patricia vetrano in an attempt to place these assets beyond respondent’s reach should the court determine that she is an innocent spouse under sec_6013 for the years at issue citations omitted respondent argues that mrs vetrano’s conduct exhibits the following badges_of_fraud she was an active_participant in her husband’s attempts to conceal the correct amount of his income she handled all of the bmap checks cashed them and received the proceeds she endorsed most of these checks and on some occasions signed her husband’s name on them she dealt in cash to avoid scrutiny of her and her husband’s finances her actions were designed to cover up the source of his income from his first wife the divorce court and not coincidentally the internal_revenue_service mrs vetrano signed a joint tax_return containing an amount of income for her husband that she knew had to be false she also took title to their home and vehicles in an attempt to place them beyond respondent’s reach citations omitted in their posttrial brief petitioners’ only mention of the fraud_penalty is the following the irs has asserted the civil_fraud penalty against mr vetrano and amazingly against mrs vetrano as well pursuant to sec_7454 and tax_court rule b this shifts the burden_of_proof to the irs such fraud must be proven by clear_and_convincing evidence 91_tc_1049 in unreported income cases the burden is on the irs to offer a rational basis for the deficiency and if no rational basis exists for the proposed -- p7 - adjustments the court can conclude that the deficiency is arbitrary and unreasonable 932_f2d_1128 5th cir 73_tc_394 without this presumption of correctness the irs must do more than submit its belief that mr vetrano had this income they did not present any such evidence in fact they presented evidence that mr vetrano had no such unreported income through the testimony of mr gartland a decision in favor of both mr and mrs vetrano is warranted under these facts we agree with respondent that the underpayment in each of the years in issue is attributable to the fraud of mr vetrano respondent established that the portion of the underpayment in each year attributable to the payments from bmap is due to fraud the record shows that petitioner engaged in an automobile parts business and realized substantial income from selling automobile parts to bmap in each of those years petitioner took steps to conceal the income that he earned from his automobile parts business from his accountant from his ex-wife and from the internal_revenue_service these steps included among others failing to maintain or produce books_and_records regarding his automobile parts business conducting his business and personal affairs almost entirely in cash and providing false information to his former spouse and to the court in his divorce action - - as mentioned above if the commissioner establishes that any portion of an underpayment is attributable to fraud then the entire underpayment is treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud see sec_6663 in this case petitioners have not established that any portion of the underpayment in each of the years in issue is not attributable to fraud see id specifically petitioners have not established that the portion of the underpayments relating to the payments from sing-sing gerre trans richman sons and camden city probation is not attributable to fraud we also agree with respondent that mrs vetrano played a role in her husband’s fraudulent scheme and that some part of the underpayment for is due to her fraud see sec_6663 she knew of her husband’s activities in connection with his automobile parts business involving bmap during the years in issue she was aware of the payments received from bmap during and she played an important part in converting the checks received from bmap to cash she oversaw payment of the couple’s monthly bills and deposited only the amount of cash necessary to pay the couple’s monthly bills accordingly we sustain - respondent’s determination that petitioner is liable for the fraud_penalty with respect to the and tax years and that both petitioners are liable for the fraud_penalty with respect to in light of the fact that the so-called innocent spouse issue remains for decision in this case an appropriate order will be issued
